Title: To Thomas Jefferson from James Leander Cathcart, 19 December 1806
From: Cathcart, James Leander
To: Jefferson, Thomas


                        
                            Sir
                            
                            Georgetown Decr. 19th. 1806—
                        
                        In the month of Augt. 1805 I done myself the honor to address you on the subject of future employment, I have
                            ceased to importune you ever since being convinced that it is impossible for every applicant to meet with the
                            encouragement he may expect, & probably no vacancy has offer’d that I could with propriety have applied for until
                            the present moment.
                        The motive of the present application is to solicit the appointment of Consul at Madeira which I understand
                            is vacant: I should certainly prefer a situation in the United States where I would have an opportunity to educate my
                            children according to my wishes, but as none has offer’d I am induced to offer myself a candidate for this vacant
                            Consulate in preference to remaining in a state of anxiety and suspense, in expectation that my numerous commercial
                            friends will enable me to maintain the dignity of that office at least as well as my predescessor should I be so fortunate
                            as to succeed—
                        If my former services join’d to the strictest attention to the duties of the office, & the interests
                            of the United States, renders me a subject worthy your approbation, you may depend Sir that my greatest ambition will be
                            to merit a continuance thereof—
                        I have the honor to continue with the greatest respect Sir Your Obnt Servt—
                        
                            James Leander Cathcart
                            
                        
                    